     Case 2:20-cv-00152-GMN-NJK Document 14 Filed 03/30/20 Page 1 of 4



 1   STEPHEN J. ERIGERO (SBN 11562)
     stephen.erigero@rmkb.com
 2   TIMOTHY J. LEPORE (SBN 13908)
     timothy.lepore@rmkb.com
 3   ROPERS MAJESKI KOHN & BENTLEY
     3753 Howard Hughes Pkwy., Ste. 200
 4   Las Vegas, NV 89169
     Telephone:      (702) 954-8301
 5   Facsimile:       (213) 312-2001
 6   ALLAN E. ANDERSON (pro hac vice admission)
 7   allan.anderson@arentfox.com
     JAKE GILBERT (pro hac vice forthcoming)
 8   jake.gilbert@arentfox.com
     DANIELLE W. BULGER (pro hac vice forthcoming)
 9   danielle.bulger@arentfox.com
     ARENT FOX LLP
10   555 West Fifth Street, 48th Floor
     Los Angeles, California 90013-1065
11   Telephone: 213.629.7400
     Facsimile: 213.629.7401
12   Attorneys for Defendant
13   WALMART INC.

14                              UNITED STATES DISTRICT COURT
15                                      DISTRICT OF NEVADA
16
17   KORTNEY OLSON,                              Case No. 2:20-cv-00152-GMN-NJK
18                        Plaintiff,             UNOPPOSED MOTION TO
                                                 EXTEND TIME TO RESPOND TO
19   v.                                          INITIAL COMPLAINT
20   WALMART STORES INC. AND                     (Second Request)
     WONDER NATION,
21                                               Complaint served: February 7, 2020
                          Defendants.            Current response date: March 30, 2020
22                                               New response date: April 29, 2020
23                                               Judge: Gloria M. Navarro
                                                 Magistrate Judge: Nancy J. Koppe
24
25
26
27
28

      AFDOCS/21923650.1
     Case 2:20-cv-00152-GMN-NJK Document 14 Filed 03/30/20 Page 2 of 4



 1          According to Local Rule IA 6-1 of the United States District Court for the
 2   District of Nevada, Walmart Inc., owner of the subsidiary that owns the trademark
 3   Wonder Nation ( “Defendant”), with Plaintiff’s consent, respectively requests that
 4   the Court extend Defendant’s time to respond to Plaintiff’s Complaint. This is
 5   Defendant’s second request.
 6                   MEMORANDUM OF POINTS AND AUTHORITIES
 7          On January 22, 2020, Plaintiff filed a Complaint with the United States
 8   District Court for the District of Nevada. On February 7, 2020, Plaintiff caused
 9   copies of the Summons and Complaint to be delivered and served on Defendant.
10          Plaintiff, who originally filed her complaint pro se, retained counsel and
11   granted Defendant a 30-day extension of time from its original response date, which
12   the Court granted, pursuant to which Defendant has until March 30, 2020 to
13   answer, move to dismiss or strike, or otherwise respond to Plaintiff’s Complaint.
14          Plaintiff and Defendant have been in settlement discussions, which are
15   currently ongoing.
16          In an effort to continue the discussions, Plaintiff has granted Defendant an
17   additional 30-day extension of time from its current responses date, pursuant to
18   which Defendant shall have until April 29, 2020 to answer, move to dismiss or
19   strike, or otherwise respond to Plaintiff’s Complaint. Plaintiff’s counsel is not yet
20   admitted in Nevada, nor has he retained the services of local counsel in this
21   jurisdiction.
22          The Parties’ settlement negotiations and interests in resolving this dispute
23   serve as just cause for the filing of this request. Defendant reserves the right to file
24   an answer, motion or dismiss or strike, or other responsive pleading prior to its
25   April 29, 2020 deadline.
26   //
27   //
28   //
                                                -2-
      AFDOCS/21923650.1
     Case 2:20-cv-00152-GMN-NJK Document 14 Filed 03/30/20 Page 3 of 4



 1          Therefore, Defendant respectfully moves this Court for an extension until
 2   and including April 29, 2020 to answer, move to dismiss or strike, or otherwise
 3   respond to the Complaint filed in this matter.
 4
     Dated: March 30, 2020                    ROPERS MAJESKI KOHN &
 5                                            BENTLEY PC AND ARENT FOX LLP
 6
 7
 8                                        By: /s/ Allan E. Anderson
                                            STEPHEN J. ERIGERO (SBN 11562)
 9                                          TIMOTHY J. LEPORE (SBN 13908)
10                                            ALLAN E. ANDERSON
                                              JAKE GILBERT
11                                            DANIELLE W. BULGER
12                                            Attorneys for Defendant
                                              WALMART INC.
13
14
15
16
       IT IS SO ORDERED.
17     Dated: March 31, 2020
       .
18     .
19     __________________________________
       Nancy J. Koppe
20     United States Magistrate Judge
21
22
23
24
25
26
27
28
                                              -3-
      AFDOCS/21923650.1
